DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 23 as shown in Fig.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Chen; Chin-Lung et al., US 20090135195 A1].

Regarding claim 1:
	Chen discloses:
1. A backlight module [Chen: Fig.1: a liquid crystal display (LCD) 100; ¶ 0021: “Referring to FIG. 1, a liquid crystal display (LCD) 100 according to an embodiment of the present invention is provided”], comprising:
	a light set (10) [Chen: Fig.1: backlight module 170; ¶ 0026: “The backlight module 170 has multiple backlight sources that are independently controlled, such as 9.times.9 backlight sources”];
	and a driver board (20) [Chen: Fig.1: FPGA module 130] connected to the light set (10) [Chen: Fig.1: backlight module 170; Examiner: As shown in Fig.1, the FPGA module 130 is connected to the backlight module via the backlight control module 133 which is an internal part of the FPGA module 130.], 
	wherein the driver board (20) [Chen: Fig.1: FPGA module 130] is configured to transmit control signals (11) to the light set (10) [Chen: ¶ 0026: “The backlight module 170 is configured for receiving the adjusted backlight brightness parameter from the backlight control unit 133 and according to the brightness parameter corresponding to each image region, controlling the brightness of the backlight source corresponding to the image region”; Examiner: The outputs from the LVDS interface 132 and/or regional peak detector 131 to the backlight control module is construed as the claimed “control signals”.], 
	wherein the driver board (20) [Chen: Fig.1: FPGA module 130] comprises a plurality of interfaces [Chen: Fig.1: e.g., low voltage differential signaling (LVDS) interfaces 132 and 136; ¶ 0023: “The FPGA module 130 includes a regional peak detector 131, two low voltage differential signaling (LVDS) interfaces 132 and 136, a backlight control unit 133, a dynamic random access memory (DRAM) controller 134 and a pixel value control unit 135”] configured to transmit control signals (11) based on different transmission protocols [Chen: Fig.1; Examiner: The signal outputs from the LVDS interfaces 132 and 136 are necessarily outputted according to a LVDS transmission protocol.] and also comprises a driver chip (29) [Chen: Fig.1: backlight control module 133] , the driver chip (29) [Chen: Fig.1: backlight control module 133] is configured to obtain the control signals (11) for controlling the light set (10) according to a display image [Chen: ¶ 0024: “The backlight control module 133 is electrically connected to the regional peak detector 131 so that the backlight control module 133 is capable of receiving a backlight brightness parameter corresponding to all the image regions in each image provided by the scaler module 110”], and the display image is obtained through an external system board [Chen: Fig.1: scalar module 110; ¶ 0022: “The scaler module 110 is configured for providing multiple images to be display”; Examiner: As shown in Fig.1, the scalar 110 is external to the FGPA module 130.].

Regarding claim 2:
	Chen discloses:
2. The backlight module according to claim 1, comprising:
	 a plurality of low-voltage differential signaling (LVDS) interfaces [Chen: Fig.1: low voltage differential signaling (LVDS) interfaces 132 and 136] arranged on the driver board (20) [Chen: Fig.1: FPGA module 130; ¶ 0024: “The FPGA module 130 includes a regional peak detector 131, two low voltage differential signaling (LVDS) interfaces 132 and 136”], 
	wherein the plurality of LVDS interfaces are configured to transmit low-voltage differential signals [Chen: Fig.1: low voltage differential signaling (LVDS) interfaces 132 and 136; Examiner: This is the inherent function of the LVDS interfaces 132 and 136].

Regarding claim 6:
	Chen discloses:
6. The backlight module according to claim 1, comprising:
	 a plurality of power supply interfaces for supplying a working voltage to the driver board (20) [Chen: Fig.1; Examiner: The FPGA modules 130 is inherently being powered by a power supply and thus necessarily comprises power supply interfaces to receive such power.].

Regarding claim 7:
	Chen discloses:
7. A display device [Chen: Fig.1: liquid crystal display (LCD) 100], comprising the backlight module of claim 1 [Chen: ¶ 0021: “Referring to FIG. 1, a liquid crystal display (LCD) 100 according to an embodiment of the present invention is provided. The LCD 100 includes a scaler module 110, a FPGA module 130, a buffer 150, a backlight module 170 and a LCD module 190”].

Regarding claim 8:
	Chen discloses:
8. The display device according to claim 7, further comprising a display panel [Chen: Fig.1: LCD module 190] arranged corresponding to the light set (10) [Chen: Fig.1: backlight module 170; ¶ 0027: “The LCD module 190 including multiple pixels with liquid crystals respectively is configured for receiving the adjusted multiple pixel values of each image region from the pixel value control unit 135 and according to these pixel values controlling the orientation of the liquid crystal molecules at the multiple pixels of each image region of the LCD module so as to control the amount of backlight generated by the backlight sources of the backlight module 170 passing through each pixel”].

Regarding claim 9:
	Chen discloses:
9. The display device according to claim 7, 
	wherein the control signal is configured to control the light set (10) [Chen: Fig.1: backlight module 170], and a corresponding light in the light set (10) is lit up according to the display image [Chen: ¶ 0026: “The backlight module 170 has multiple backlight sources that are independently controlled, such as 9.times.9 backlight sources. The backlight module 170 is configured for receiving the adjusted backlight brightness parameter from the backlight control unit 133 and according to the brightness parameter corresponding to each image region, controlling the brightness of the backlight source corresponding to the image region”].

Regarding claim 10:
	Chen discloses:
10. The display device according to claim 7, 
	wherein the display device further comprises a system board [Chen: Fig.1: scalar module 110;] for sending the display image to the driver board (20) [Chen: Fig.1: scalar module 110; ¶ 0022: “The scaler module 110 is configured for providing multiple images to be display”];
	 and a control board [Chen: Fig.1: backlight control module 133] configured to receive the display image sent from the driver board (20) [Chen: Fig.1: FPGA module 130] and generate the control signal according to the display image [Chen: ¶ 0024: “The backlight control module 133 is electrically connected to the regional peak detector 131 so that the backlight control module 133 is capable of receiving a backlight brightness parameter corresponding to all the image regions in each image provided by the scaler module 110 “; ¶ 0026: “The backlight module 170 has multiple backlight sources that are independently controlled, such as 9.times.9 backlight sources. The backlight module 170 is configured for receiving the adjusted backlight brightness parameter from the backlight control unit 133 and according to the brightness parameter corresponding to each image region, controlling the brightness of the backlight source corresponding to the image region”].

Allowable Subject Matter
Claim(s) 3-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the transmission protocols comprise a serial peripheral interface (SPI) protocol and a V-by-one (VBO) protocol ", in combination with the other recited claim features.

Regarding claims 4 and 5:
	Claims 4 and 5 depend on claim 3 and are found allowable for at least the same reason as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Ahn; Yoon-soon, US 7289098 B2] discloses:
	“A display apparatus having a backlight unit whose brightness is adjusted according to input image signals. The display apparatus processes input image signals in order for them to be appropriate to a display characteristic in an image signal processing unit and outputs each chromatic signal, R, G, and B, related to a color configuration of the image signals, processed in the chromatic signal output unit. Then a display panel drives an image display screen according to each chromatic signal. Meanwhile, a chromatic averaging unit calculates average brightness of the input images from each chromatic signal to transfer to a controller. The controller controls an inverter through an inverter current limiting unit in order for currents provided to the backlight unit in the display panel, to be controlled according to the average brightness of the input images calculated in the chromatic signal averaging unit”, as recited in the abstract.

[Shi; Tiankuo et al., US 11244636 B2] discloses:
	“An image display processing method for a display device, an image display processing device, a display device, and a storage medium are provided. The display device includes a backlight unit, the backlight unit includes a plurality of backlight blocks and is driven by a local dimming method. The image display processing method includes: obtaining backlight values of backlight blocks in N rows according to display data, which are transmitted, of pixels corresponding to the backlight blocks in the N rows in a current frame of image; based on the display data of the pixels corresponding to the backlight blocks in the N rows and the backlight values, which are obtained, of the backlight blocks in the N rows, obtaining compensated display data of the pixels corresponding to the backlight blocks in the N rows in the current frame of image”, as recited in the abstract.                                                                                                                                                                                              

Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623